JONES, Chief Judge.
This is a wrongful death action arising out of an airplane accident in which plaintiff’s decedent was killed. Defendants are the company which owned and operated the plane and the company which manufactured the plane.
This motion is made on behalf of the Northwest Airlines which asks that plaintiff be ordered to make her complaint more definite in respect to the damage allegation of pain and suffering. Defendant’s attorney by affidavit indicates that all passengers in the plane were killed instantly and it therefore is impossible to tell whether plaintiff is claiming damages for moments of suffering or for a long period before death. This, defendant contends, makes it impossible to frame a responsive pleading.
It should be noted that the facts alleged in defendant’s affidavit indicate that defendant has sufficient knowledge concerning the accident to enable it to deny outright plaintiff’s allegation for damage for pain and suffering of her decedent before death. Even if this is not so, it is my opinion that the complaint is not so vague or ambiguous that a responsive answer may not be framed. This " complaint is, at least, as definite as Form 9 of the Federal Rules of Civil Procedure, Appendix of Forms, 28 U.S.C.A. Rules and therefore is sufficient.
The motion will be overruled.